Title: To James Madison from James Taylor, 10 September 1812
From: Taylor, James
To: Madison, James


Dear sir
Cleveland Ohio Sept 10th 1812
Permit me to introduce to your acquaintance Genl. James Findlay a particular friend of mine.
The Genl. Commanded one of the Regiments from this state who were unfortunately Compeled to surrender prisoners of War at Detroit on the 16t. August.
The Genl. has been induced to take Niagara and Genl. Dearborns head Quarter in his way to the City of Washington.
I refer you to Genl. F for any additional Circumstances that may have transpired during our stay at Detroit & Ft Molden which was at least two weeks after Colos. McArthur & Cass le[f]t that quarter.
And I assure you, you may rely implicitly on any information he may give you. I had some Idea of Coming on to Washington my self, but it is thought best that I should go on to the head Quarters of the N. Western Army, you may rest assured that every exertion shall be made in our Power to aid the views of the Government. I refer you to The Genl for the Manner in which Genl Hull endeavored to embarrass me by drawing orders on me for upwards of Four thousand pounds in favor of two Men in Canada and if I had drawn in their favor for that amount there would have been demands for Ten times the amount, but I positively refused to draw for one Cent, and I was threatend with detention both by Military & then Civil detention. Excuse hast[e]. I have the honor to be with great respect & Esteem your Obed. sert.
James Taylor
